Case 2:17-cv-00887-GRB-ST Document 61 Filed 12/11/19 Page 1 of 1 PageID #: 254
                                  CIVIL MINUTE ENTRY



    BEFORE:               Magistrate Judge Steven L. Tiscione

                         December 11, 2019
    DATE:

                         1:00
    TIME:

    DOCKET               CV-17-0887 (PKC)
    NUMBER(S):
    NAME OF              Hernandez et al. v. Marcofai Corp. et al.
    CASE(S):

    FOR                  Rivero
    PLAINTIFF(S):
    FOR                  Smith
    DEFENDANT(S):

    NEXT
    CONFERENCE(S):

    FTR/COURT     FTR (12:59 - 1:05)
    REPORTER:
    RULINGS FROM Motion Hearing                         :
   For the reasons discussed on the record, the MOTION to Adjourn [60] is granted. The
   deadline for completion of mediation is extended to February 28, 2020. No further
   extensions will be granted. Parties shall file a joint status report by March 6, 2020.
